Citation Nr: 0809097	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-12 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right ear hearing 
loss disability.

4.  Entitlement to more than an initial disability rating of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and November 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania, and 
a March 2006 rating decision of the Appeals Management Center 
(AMC) in Washington, D.C.

This appeal previously was before the Board in October 2003.  
In addition to the claims presently on appeal, the Board also 
remanded the veteran's claim for service connection for 
bilateral hearing loss disability.  The AMC subsequently 
granted service connection for left ear hearing loss 
disability in a September 2007 rating decision.  As the 
benefit sought on appeal with respect to that aspect of the 
claim was granted in full, that matter is not before the 
Board.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in September 2000.  A transcript of the 
hearing is of record.

The issue of entitlement to an initial disability rating 
higher than 10 percent for tinnitus is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor. 

2.  A chronic headache disability was not present in service, 
and the veteran's current headaches are not etiologically 
related to service.

3.  The veteran's right ear hearing loss disability is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Headaches were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Right ear hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for PTSD and 
right ear hearing loss disability, the Board notes that the 
record reflects that the veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate these claims.  Therefore, no 
further development of the record is required with respect to 
either claim.

With respect to the claim for service connection for 
headaches, the Board notes that the claim initially was 
adjudicated prior to the enactment of the VCAA in November 
2000.  The record reflects that the veteran was provided with 
the notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letters 
mailed in March 2004 and August 2006.  The August 2006 letter 
also provided him with notice regarding the initial 
disability rating and effective date elements of his claim.

Although these letters were sent after the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined service connection for headaches is not warranted.  
Consequently, no effective date or disability rating will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in September 2007.  There is no reason to believe that 
the ultimate decision of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The record reflects that service medical records, VA medical 
records, and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that a VA medical opinion addressing 
the etiology of the veteran's headaches has not been obtained 
but has determined that no such opinion is required in this 
case because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an opinion would substantiate the claim.  In this 
regard, the Board notes that the record contains no medical 
evidence of this disability in service and, as discussed 
below, the Board has determined that the veteran's statements 
are unreliable.  Therefore, any medical opinion linking the 
disability to service would be based on a history the Board 
has determined to be unreliable.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

As a preliminary matter, the Board notes that the medical 
evidence of record contains a diagnosis of PTSD and a medical 
opinion linking that diagnosis to an in-service stressor.  
Specifically, VA outpatient treatment records reflect that 
the veteran was diagnosed with PTSD in January 1999 based on 
his report of several stressors, and a February 2006 VA 
examination report positively links the veteran's PTSD to 
those stressors.  Therefore, the material issue in this case 
concerns whether the evidence supports a finding that the 
veteran's claimed in-service stressors occurred.

During the course of the appeal, the veteran has identified 
several in-service, non-combat stressors.  Most of these 
stressors were not described in sufficient detail to permit 
verification by VA.  However, the Board finds that one of the 
stressors identified by the veteran is corroborated by the 
evidence of record.

The veteran repeatedly informed his VA health care providers 
that while serving aboard an aircraft carrier he helped 
search for pilots who had ejected from their aircrafts and 
for sailors who had jumped or fallen overboard.  Although he 
stated that some recovery attempts were successful, others 
yielded only helmets or clothing.  At the September 2000 
hearing, he testified that he often dreamed of the sharks he 
saw during those recovery operations.  The veteran told the 
February 2006 VA examiner that he had recovered at least two 
bodies while serving aboard the aircraft carrier.

The veteran's service records confirm that he served aboard 
the aircraft carrier at various times in between October 1969 
and May 1971.  His DD Form 214 confirms that he was a 
boatswain's mate and that his related civil occupation was 
water transportation.  Although only some of the deck logs 
pertinent to the veteran's period of service aboard the 
aircraft carrier have been obtained, at least one deck log 
entry reflects that a plane was lost and two pilots were 
recovered in October 1969.  The veteran also submitted a 
document memorializing four men connected with the aircraft 
carrier who were killed.

The Board, in its role as fact-finder, finds that the 
veteran's reported history is credible and, resolving 
reasonable doubt in his favor, supported by the evidence of 
record.  Therefore, all three requirements for service 
connection for PTSD have been met, and service connection for 
PTSD is warranted.



Headaches

The veteran contends that service connection for headaches is 
warranted because they are related to active duty.  
Specifically, at the September 2000 hearing, the veteran 
testified that he developed chronic headaches after seriously 
injuring his head in a car accident in October 1969.  He 
stated that he sought treatment for his headaches on a weekly 
basis while on active duty.

Based on a careful review of the evidence of record, the 
Board finds that the history of headaches described by the 
veteran is not reliable.  Service medical records contain 
only two reports of treatment for headaches.  In December 
1972, more than three years after the October 1969 car 
accident, the veteran complained of a pounding, bilateral, 
frontal headache and vomiting.  His health care provider 
noted that there had been no previous episodes and that an 
upper respiratory infection had preceded his complaints.  In 
January 1973, the veteran complained of a headache and 
nausea.  No diagnosis of a headache disability was rendered 
in either record.  Significantly, in a report of medical 
history completed at the time of his release from active 
duty, the veteran denied a history of frequent or severe 
headaches.  A contemporaneous report of medical examination 
noted no problems with headaches.

The Board acknowledges that a VA examiner opined in February 
2006 that it was at least as likely as not that the veteran's 
headaches began while he was in service.  However, as 
explained above, the medical evidence of record clearly shows 
that no chronic headache disability was present during active 
duty.  Moreover, the VA examiner noted that the veteran's 
current headache disability is not associated with nausea and 
vomiting, unlike the headaches documented in the veteran's 
service medical records.  The Board finds that the VA 
examiner's medical opinion is based on an inaccurate factual 
premise and, therefore, has no probative value in determining 
the etiology of the veteran's current headache disability.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993). 

While the veteran is competent to describe his history of 
headaches, for the reasons discussed above, the Board has 
determined that his reported history is not credible.  In 
addition, even if the veteran sincerely believes that his 
headaches are related to service trauma, as a lay person, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

Right Ear Hearing Loss Disability

The veteran contends that service connection is warranted for 
right ear hearing loss disability because it is due to 
military noise exposure.  In February 2006, he was afforded a 
VA examination to determine the nature and severity of any 
hearing loss disability present.  That examination yielded 
the following puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|15	|20	|10	|15	|20	|

Speech discrimination was measured at 92 percent for the 
right ear.  Although the VA examiner diagnosed normal hearing 
in the veteran's right ear, the veteran's speech 
discrimination score of 92 percent meets the criteria for 
right ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The Board notes that the February 2006 VA examiner did not 
provide an opinion regarding the etiology of the veteran's 
right ear hearing loss disability because he determined that 
the veteran did not have such disability.  However, the 
examiner did opine that the veteran's left ear hearing loss 
was at least as likely as not a result of excessive exposure 
to noise for two years without adequate hearing protection.  
The Board believes that this rationale applies equally to the 
veteran's left and right ear hearing loss disabilities.  
Accordingly, service connection is warranted for right ear 
hearing loss disability.




ORDER

Service connection for PTSD is granted.

Service connection for headaches is denied.

Service connection for right ear hearing loss disability is 
granted.


REMAND

The veteran was granted service connection and a 10 percent 
rating for tinnitus in a March 2006 rating decision.  He 
filed a notice of disagreement with this decision in April 
2006 but has not been provided with a statement of the case 
in response.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  RO or the AMC should issue a statement 
of the case on the issue of entitlement to 
more than an initial disability rating 
higher of 10 percent for tinnitus and 
inform the veteran and his representative 
of the requirements to perfect an appeal 
with respect to this issue.  

2.  If the veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


